AQUILA INVESTMENT MANAGEMENT LLC February 16, 2017 Board of Trustees of Aquila Tax-Free Fund of Colorado 120 West 45th Street Suite 3600 New York, New York10036 Re:Aquila Tax-Free Fund of Colorado - Investment Advisory Fee Waiver Ladies and Gentlemen: Reference is made to that certain Advisory and Administration Agreement, dated as of October 11, 2013 (the “Agreement”) by and between Aquila Investment Management LLC (the “Manager”) and Aquila Tax-Free Fund of Colorado (the “Fund”), pursuant to which the Manager has agreed to provide certain investment advisory and administrative services to the Fund. The parties have agreed that the Manager shall waive certain fees otherwise payable to it under the Agreement as provided herein.Accordingly, the Manager hereby agrees that for the period from the date hereof until the Termination Date (as defined below), the Manager shall waive that portion of the fee to which it is otherwise entitled under the Agreement so that the Manager’s fees shall be as follows: The annual rates payable shall be equivalent to 0.48 of 1% of such net asset value on net assets of the Fund up to $400,000,000; 0.46 of 1% of the Fund’s net assets above that amount to $1,000,000,000 and 0.44 of 1% of the Fund’s net assets above $1,000,000,000. As used herein: · “Termination Date” means earliest of (1) the termination of the Agreement, (2) the date as of which the Fund ceases to operate, (3) the date as of which the Sub-Advisory Fee Waiver (as defined below) is eliminated or removed or (4) September 30, 2018; and · “Sub-Advisory Fee Waiver” means the waiver of sub-advisory fees payable to Davidson Fixed Income Management, Inc., doing business as Kirkpatrick Pettis Capital Management, the sub-adviser to the Fund (the “Sub-Adviser”), reflected in the 2017 letter agreement between the Manager, the Fund and the Sub-Adviser. 120 West 45th Street, Suite3600 I New York. NY 10036 IT:212-697-6666 IF:212-687-5373 -2- The arrangement set forth in this letter may be amended only with the written agreement of the parties hereto. Please sign below to confirm your agreement with the foregoing. AQUILA INVESTMENT MANAGEMENT LLC (Registrant) By:/s/ Diana P. Herrmann Diana P. Herrmann President and Chief Executive Officer Accepted and agreed: AQUILA TAX-FREE FUND OF COLORADO By:/s/ Charles E. Childs, III Name:Charles E. Childs, III Title:Executive Vice President KIRKPATRICK PETTIS CAPITAL MANAGEMENT A Division of Davidson Fixed Income Management Dated as of February 15, 2017 Board of Trustees of Aquila Municipal Trust Aquila Investment Management LLC 120 West 45th Street Suite 3600 New York, New York10036 Re: Aquila Tax-Free Fund of Colorado Sub-Advisory Fee Waiver Ladies and Gentlemen: Reference is made to that certain Sub-Advisory Agreement, dated as of October 11, 2013 (the “Agreement”) by and between Aquila Investment Management LLC (the “Manager”) and Davidson Fixed Income Management, Inc., doing business as Kirkpatrick Pettis Capital Management (the “Sub-Adviser”), pursuant to which Sub-Adviser has agreed to provide certain sub-advisory services with respect to Aquila Tax-Free Fund of Colorado (the “Fund”). The parties have agreed that the Sub-Adviser shall waive certain fees otherwise payable to it under the Agreement as provided herein. Accordingly, the Sub-Adviser hereby agrees that for the period from the date hereof until the Termination Date (as defined below), the Sub-Adviser shall waive that portion of the fee to which it is otherwise entitled under the Agreement so that the Sub-Adviser’s fees shall be as follows: The annual rates payable shall be equivalent to 0.18 of 1% of such net asset value on net assets of the Fund up to $400,000,000; 0.16 of 1% of the Fund’s net assets above that amount to $1,000,000,000 and 0.14 of 1% of the Fund’s net assets above $1,000,000,000. As used herein “Termination Date” means earliest of(1) the termination of the Agreement, (2) the date as of which the Fund ceases to operate, or (3) September 30, 2018. The arrangement set forth in this letter may be amended only with the written agreement of the parties hereto. Please sign below to confirm your agreement with the foregoing. DAVIDSON FIXED INCOME MANAGEMENT, INC., doing business as Kirkpatrick Pettis Capital Management By: /s/ Christopher B. Johns By: Name: Christopher B. Johns Title: Senior President, Managing Director, Portfolio Manager -2- Accepted and agreed: AQUILA TAX-FREE FUND OF COLORADO /s/ Diana P. Herrmann By: Name: Diana P. Herrmann Title: President AQUILA INVESTMENT MANAGEMENT LLC /s/ Diana P. Herrmann By: By: Diana P. Herrmann President and Chief Executive Officer
